******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   ANTHONY SANTANIELLO v. COMMISSIONER
             OF CORRECTION
                (AC 35369)
           DiPentima, C. J., and Beach and Prescott, Js.
       Argued May 29—officially released September 2, 2014

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Albert J. Oneto IV, assigned counsel, for the appel-
lant (petitioner).
  Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Erika L. Brookman, assistant state’s attorney,
for the appellee (respondent).
                          Opinion

   BEACH, J. The petitioner, Anthony Santaniello,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court erred in
concluding that he did not meet his burden of proof to
establish ineffective assistance of appellate counsel. We
affirm the judgment of the habeas court.
   The petitioner had been convicted in two underlying
criminal cases, which had been consolidated for trial.
The first alleged, primarily, sexual assault. The second,
ultimately the subject of this appeal, alleged that the
petitioner attempted to murder the victim1 in the sexual
assault case to prevent her from testifying against him.
The facts regarding the petitioner’s underlying convic-
tion of attempted murder, as set forth in our opinion in
the direct appeal from those convictions, are as follows:
‘‘Following the [petitioner’s] arrest [in the sexual assault
case], he was incarcerated at the Cheshire Correctional
Institute, where he shared a cell with Thomas Marra
from May 13 until July 30, 2002. In August, 2002, Marra
contacted George Nobile, an inspector with the division
of criminal justice, informing Nobile that he had a cell
mate who wanted to have a witness killed. Nobile and
a supervisor, Gregory Dillon, met with Marra on Sep-
tember 4, 2002, and Marra informed them that the [peti-
tioner] wanted to have the victim killed so that she
could not testify against him. Marra provided a letter
written by the [petitioner] and explained the code words
used in the letter. Subsequently, Marra also provided
Nobile and Dillon with further correspondence from
and to the [petitioner] concerning the [petitioner’s]
desire to have the victim killed.
   ‘‘On October 9, 2002, Marra telephoned the [peti-
tioner] and told him he could put the [petitioner] in
contact with an assassin. Nobile then assumed the
undercover role of the assassin and contacted the [peti-
tioner] on October 14 and 18, 2002. Nobile set up a
meeting with the [petitioner] for the morning of October
21, 2002, but the [petitioner] did not appear for that
meeting.
   ‘‘The [petitioner] was arrested on October 25, 2002,
and was held at the Bridgeport Correctional Center,
where he shared a cell with Andre Holeman. The [peti-
tioner] told Holeman that he was facing sexual assault
charges and that he had wanted the victim killed so
that she could not testify against him. He also told
Holeman about Marra and his arranging a meeting with
an assassin. He further explained to Holeman that he
was supposed to pay the assassin $7500 to kill the victim
but that he did not have the funds and, therefore, was
considering killing the victim himself. The [petitioner]
also asked Holeman to telephone the [petitioner’s]
attorney to report that the [petitioner] had been set up
by Marra. In an amended long form information, the
[petitioner] was charged with attempt to commit mur-
der, inciting injury to another person and intimidating
a witness (attempted murder case).’’ State v. Santani-
ello, 96 Conn. App. 646, 650–51, 902 A.2d 1, cert. denied,
280 Conn. 920, 908 A.2d 545 (2006).
   The cases were consolidated, and, following a trial,
the jury found the petitioner guilty of sexual assault in
the first degree in violation of General Statutes § 53a-
70 (a) (1), kidnapping in the first degree in violation of
General Statutes § 53a-92 (a) (2) (A), attempt to commit
murder in violation of General Statutes §§ 53a-49 (a)
(2) and 53a-54a, inciting injury to another person in
violation of General Statutes § 53a-179a (a), and intim-
idating a witness in violation of General Statutes § 53a-
151a (a) (1). The trial court imposed a total effective
sentence of forty-two years incarceration. This court
affirmed his convictions on direct appeal. Id., 649.
   The petitioner filed a petition for a writ of habeas
corpus, which he later amended through counsel. The
amended petition alleged, inter alia, that his appellate
counsel provided ineffective assistance because he
failed to raise on direct appeal a claim of insufficient
evidence with respect to the attempted murder convic-
tion. After a hearing, the habeas court concluded that
the petitioner had failed to meet his burden of establish-
ing deficient performance of appellate counsel and,
accordingly, denied the petition for a writ of habeas
corpus. In its memorandum of decision, the court noted
that the petitioner had failed to produce any testimony
from his appellate counsel or an expert in support of
his claim. The court granted the petitioner certification
to appeal. This appeal followed.
  ‘‘Our review of the judgment of the habeas court is
carefully circumscribed. The underlying historical facts
found by the habeas court may not be disturbed unless
the findings were clearly erroneous. . . . Whether the
representation a [petitioner] received . . . was consti-
tutionally inadequate is a mixed question of law and
fact. . . . As such, that question requires plenary
review by this court unfettered by the clearly erroneous
standard.’’ (Internal quotation marks omitted.) Vivo v.
Commissioner of Correction, 90 Conn. App. 167, 173,
876 A.2d 1216, cert. denied, 275 Conn. 925, 883 A.2d
1253 (2005).
  ‘‘To succeed on a claim of ineffective assistance of
counsel, a habeas petitioner must satisfy the two-
pronged test articulated in Strickland v. Washington,
466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). Strickland requires that a petitioner satisfy both
a performance prong and a prejudice prong.’’ (Internal
quotation marks omitted.) Small v. Commissioner of
Correction, 286 Conn. 707, 712–13, 946 A.2d 1203, cert.
denied sub nom. Small v. Lantz, 555 U.S. 975, 129 S.
Ct. 481, 172 L. Ed. 2d 336 (2008). In order to satisfy
the performance prong, the petitioner must show that
‘‘appellate counsel’s representation fell below an objec-
tive standard of reasonableness considering all of the
circumstances.’’ (Internal quotation marks omitted.)
Johnson v. Commissioner of Correction, 131 Conn.
App. 805, 808, 29 A.3d 166 (2011). In order to satisfy
the prejudice prong, the petitioner must demonstrate
that ‘‘there is a reasonable probability that, but for
appellate counsel’s failure to raise the issue on appeal,
the petitioner would have prevailed in his direct appeal,
i.e., reversal of his conviction or granting of a new trial.
. . . [T]o determine whether a habeas petitioner had a
reasonable probability of prevailing on appeal, a
reviewing court necessarily analyzes the merits of the
underlying claimed error in accordance with the appro-
priate appellate standard for measuring harm.’’ Small
v. Commissioner of Correction, supra, 722.
   The petitioner argues that his appellate counsel pro-
vided ineffective assistance by bringing four relatively
weak claims on direct appeal and failing to raise a
relatively stronger claim that there was insufficient evi-
dence to support the petitioner’s conviction of
attempted murder. The respondent, the Commissioner
of Correction, argues that the court properly denied the
petitioner’s claim of ineffective assistance of appellate
counsel because (1) the petitioner failed to present the
testimony of his appellate counsel at the habeas trial;
(2) the petitioner failed to offer into evidence in the
habeas trial the entire evidentiary record from the trial
on his underlying convictions; and (3) on the merits,
there was sufficient evidence supporting the petition-
er’s conviction of attempted murder; thus, his ineffec-
tive assistance of counsel claim would have failed in
any event. We conclude that the habeas court did not
have an adequate record on which to address the peti-
tioner’s claim of ineffective assistance of appellate
counsel.
   The petitioner did not present, as exhibits in the
habeas trial, the full record of the criminal trial. Evi-
dence admitted in the underlying criminal case such as
letters from the petitioner to Marra, a letter from Marra
to the petitioner, and an address book seized from the
petitioner’s house were not offered as exhibits at the
habeas trial.2 To consider properly a claim that appellate
counsel provided ineffective assistance by failing to
raise a sufficiency of the evidence claim on direct
appeal, the habeas court must, in order to evaluate the
performance and prejudice prongs, assess the strength
of the potential sufficiency claim and examine all the
evidence and reasonable inferences drawn therefrom.
See State v. O’Neil, 65 Conn. App. 145, 152, 782 A.2d 209
(2001) (setting out standard of review for sufficiency
claim), aff’d, 262 Conn. 295, 811 A.2d 1288 (2003); see
also State v. Allan, 311 Conn. 1, 25, 83 A.3d 326 (2014);
State v. Robert H., 273 Conn. 56, 81, 866 A.2d 1255
(2005).
   As a logical proposition, it is impossible for a habeas
court to determine that there was a strong claim of
insufficient evidence without having been provided all
of the arguably relevant evidence on the issue in ques-
tion. If omissions exist, a court3 necessarily must specu-
late as to what is missing, and whether it matters. This is
not to suggest that, in all such cases, all of the evidence
submitted in the entire trial must be presented. The
evidence regarding a particular count may constitute
only a small portion of the trial. But if one party con-
tends on review that evidence relevant to a sufficiency
issue was not presented to the habeas court and that
contention is not contradicted, and it is not entirely
clear that there was sufficient evidence to support the
underlying conviction, based on a review of the evi-
dence that was presented, the habeas court does not
have a sufficient record4 on which to decide the claim
of ineffective assistance of appellate counsel. As urged
by the respondent, we conclude, on alternate grounds,
that the habeas court properly denied the petitioner’s
claim of ineffective assistance of appellate counsel.
Because it did not have before it a sufficient record on
which to evaluate the merits of the claim,5 the habeas
court could not properly have addressed that claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   2
     The respondent asserted in his brief that these items of relevant evidence
were entered into evidence as exhibits at the criminal trial but not at the
habeas trial. The record in the habeas case confirms that none of these
items were admitted into evidence at the habeas trial. The petitioner agrees
that some of the evidence presented at the criminal trial was not before
the habeas court.
   3
     The authority cited in this opinion regarding the necessity for inclusion
of all the relevant evidence has been derived from cases on direct appeal
rather than from those seeking collateral relief. When a habeas court is
considering whether a sufficiency claim ought to have been raised, the
necessity of presenting a complete record is especially compelling.
   4
     We note that this issue was presented to us in the briefing process. Cf.
Blumberg Associates Worldwide, Inc. v. Brown & Brown of Connecticut,
Inc., 311 Conn. 123, 84 A.3d 840 (2014).
   5
     We need not decide whether testimony by the appellate counsel or an
expert was required in the circumstances of this case.